McCULLOUGH, Judge,
concurring with separate opinion:
I write separately, concurring in the case before this Court, which will now be labeled Bowden III. I was the author of State v. Bowden, 193 N.C. App. 597, 668 S.E.2d 107 (2008), which was filed on 4 November 2008. That case is referred to as Bowden II in the majority opinion. While discretionary review was originally accepted by our Supreme Court, that review was eventually withdrawn as having been improvidently granted by an order entered on 9 October 2009. Within a short period of time thereafter, the mandate of this Court’s opinion in Bowden II became final. N.C.R. App. P. 32.
Thereafter, the N.C. Department of Correction (“DOC”) issued credits to this appellant pursuant to a lawful court order. Under the law of the case doctrine, (see Creech v. Melnik, 147 N.C. App. 471, 556 S.E.2d 587 (2001)), even if our Supreme Court should now believe that Bowden II was erroneously decided, and that the doctrine set forth in Jones v. Keller, 364 N.C. 249, 698 S.E.2d 49 (2010), should have been applied, it would not affect the outcome in the case at bar. Under that doctrine, the holding of that case became the final word on the issues decided in Bowden II. This principle is well-established and was explained in Creech as follows:
Preliminarily, we address the issue of whether the earlier decisions in Creech I and II set forth a doctrine of law that decides the issues in this appeal — whether Mr. Pulley had authority to contract on behalf of the minor, and whether the alleged contract on behalf of the minor required court approval. We conclude that they do not.
“As a general rule, when an appellate court passes on questions and remands the case for further proceedings to the trial court, the questions therein actually presented and necessarily involved in determining the case, and the decision on those questions become the law of the case....”
Tennessee-Carolina Transp. Inc. v. Strick Corp., 286 N.C. 235, 239, 210 S.E.2d 181, 183 (1974); see also North Carolina Nat. Bank v. Virginia Carolina Builders, 307 N.C. 563, 299 S.E.2d 629 (1983); Sloan v. Miller Bldg. Corp., 128 N.C. App. 37, 41, 493 S.E.2d 460, 463 (1997); Weston v. Carolina Medicorp, Inc., 113 N.C. App. 415, 417, 438 S.E.2d 751, 753 (1994). Under the *118law of the case doctrine, an appellate court ruling on a question governs the resolution of that question both in subsequent proceedings in the trial court and on a subsequent appeal, provided the same facts and the same questions, which were determined in the previous appeal, are involved in the second appeal. See Weston v. Carolina Medicorp., Inc., 113 N.C. App. at 417, 438 S.E.2d at 753.
Creech, 147 N.C. App. at 473-74, 556 S.E.2d at 589.
As the majority opinion makes clear, once credits against the appellee’s sentence were applied due to the decision in Bowden II, the defendant acquired a liberty interest which cannot be rescinded arbitrarily without running afoul of the Ex Post Facto clause of the United States Constitution or violating due process. These are well-settled principles of constitutional law and the majority discusses the case law in more than sufficient detail. See Wolff v. McDonnell, 418 U.S. 539, 555, 41 L. Ed. 2d 935, 950 (1974); and Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 60 L. Ed. 2d 668 (1979).
At the time that Bowden IPs ruling was ready for implementation, .his case became politically controversial and further litigation developed. The case that went to our Supreme Court, Jones v. Keller, 364 N.C. 249, 698 S.E.2d 49 (2010), however, had a completely different factual scenario. There the Court gave deference to the DOC’s interpretation of their own rules, regulations and the implementation of those rules. As the majority opinion demonstrates, credits had never been applied to the inmate involved in that litigation whereas this defendant-appellee has been awarded credits both before and after litigation. I write separately to stress that the applicability of Jones is irrelevant due to the law of the case doctrine set forth above.
Bowden II clearly held that life sentences were equivalent to a sentence of 80 years. This Court came to that conclusion after taking judicial notice of a statement in the State’s brief in the case of State v. Richardson, 295 N.C. 309, 245 S.E.2d 754 (1978). I believe it is worth reviewing what we said in Bowden II on this issue:
Defendant asks our Court to take judicial notice of a statement contained in the State’s brief in State v. Richardson, 295 N.C. 309, 245 S.E.2d 754 (1978), and we grant defendant’s request. An appellate court may take judicial notice of the public records of other courts within the state judicial system. Whitmire v. Cooper, 153 *119N.C. App. 730, 735 n.4, 570 S.E.2d 908, 911 n.4 (2002), disc, review denied, appeal dismissed, 356 N.C. 696, 579 S.E.2d 104 (2003). Accordingly, we take judicial notice of the following sentence: “The State agrees with the defendant that credit is now provided to those serving a life sentence since N.C.G.S. § 14-2 makes a life sentence equivalent to 80 years.” Here, the State concedes to what defendant is currently arguing. Our judicial notice of this sentence is dispositive to the issue of whether defendant’s life sentence is equivalent to 80 years for purposes other than parole eligibility.
Bowden II, 193 N.C. App. at 600, 668 S.E.2d at 109.
In Bowden II, we also noted that our holding was consistent with precedent established by our Supreme Court:
Even without our judicial notice of the statement above, we still hold that N.C. Gen. Stat. § 14-2 (1974) treats defendant’s life sentence as an 80-year sentence for all purposes. Our Supreme Court has previously considered a life sentence to be equivalent to 80 years, pursuant to N.C. Gen. Stat. § 14-2 (1974), for purposes other than parole eligibility. See State v. Williams, 295 N.C. 655, 679, 249 S.E.2d 709, 725 (1978); see also Richardson, 295 N.C. at 318-19, 245 S.E.2d at 760-61. In Richardson, our Supreme Court considered the defendant’s life sentence to be the equivalent of 80 years for purposes of determining his pretrial incarceration credit. Id. In Williams, our Supreme Court decided that each of the defendant’s life sentences was equal to 80 years for purposes of adding his consecutive sentences and determining his total sentence of 300. years. Williams, 295 N.C. at 679-80; 249 S.E.2d at 725.
Id. at 600, 668 S.E.2d at 109-10.
Normally, appellate courts do not allow parties to take divergent positions, but in all subsequent litigation on this issue, the State has been allowed to take a position that is completely contrary to the position it took in Richardson. While the State’s concession was not essential to the disposition of Bowden II, as there were 2 cases decided by our Supreme Corut that essentially held that life sentences in the timeframe now under review were equivalent to 80-year sentences, it was a frank *120recognition by all parties that the statute meant what it said. In Bowden II on this point, we stated:
We do not read this statute to be ambiguous nor do we find that it must be read in conjunction with N.C. Gen. Stat. § 148-58 (1974). The plain language of the statute states that life imprisonment shall be considered as a sentence of imprisonment for a term of 80 years in the State’s prison without any limitation or restriction. We are not permitted to inteipolate or superimpose provisions or limitations which are not contained in the text of the statute. Sonopress, Inc. v. Town of Weaverville, 139 N.C. App. 378, 383, 533 S.E.2d 537, 539 (2000). Had our Legislature intended that N.C. Gen. Stat. § 14-2 (1974) only apply when determining a prisoner’s parole eligibility, it would have been a simple matter to have included that explicit phrase. See In re Appeal of Bass Income Fund, 115 N.C. App. 703, 706, 446 S.E.2d 594, 596 (1994).
Bowden II, 193 N.C. App. at 601, 668 S.E.2d at 110.
It seems disingenuous for the State to argue otherwise now, after the decision became controversial. The rule of law cannot survive if parties are allowed to abandon positions taken in court merely because they are displeased with the result or their concession leads to a decision that later becomes controversial. I doubt that the citizens of North Carolina are placed at risk if a small number of geriatric prisoners are released after having served over 38 years in prison. Yet, the State has repudiated its own interpretation of the law to be able to make the arguments it has made in both Bowden II and this case, Bowden III, as well as the arguments made in Jones v. Keller. I believe that allowing a party to shift its argument due to controversy is a far greater danger to our State.
In all other respects, I fully concur in the majority opinion.